DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on September 28, 2020. Claims 1-13 are presently pending and are presented for examination. 	

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for KR10-2020-0081142 dated July 1, 2020.

Claim Objections
Claims 1-5 and 7 are objected to because of the following informalities:  
a.	Claim 1 recites the processor is configured to. A colon should be added after “configured to”; and
b.	Each of claims 2-5 and 7 recites the processor is configured to and should recite “the processor is further configured to.”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a prediction model for predicting a traffic flow in claims 1 and 8. Structure for this limitation may be found at least in the present claim (i.e., the processor and the traffic database as a storage device which, in combination, are considered a computer) plus at least the language of claim 8 which indicates the software corresponding to the prediction model. The computer plus software steps is sufficient structure for the software model, “a prediction model for predicting a traffic flow.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 3, 5, 8, 10, and 12 along with the corresponding dependent claims 2, 4, 6-7, 9, 11, and 13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term “appropriate data input range” in claims 1, 3, 5, 8, 10, and 12 is a relative term which renders the claim indefinite. The term “appropriate data input range” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, different systems may find that some input ranges are appropriate based on a threshold value associated with one or more input parameters while another system might find that some input ranges are appropriate if they are within a specific temporal distance of the target point in time. It is possible that two systems may each choose to include or exclude the same portion of a range based on the corresponding criteria for what is considered “appropriate.” Because the scope of the claims are unclear, the claims are rejected as being indefinite. 

Claim 1 recites a traffic flow more than once. It is unclear if these limitations are intended to be the same claim element or different claim elements. For purposes of this Action, Examiner is interpreting the limitations to relate to the same claim element. Claim 8 is rejected under essentially the same reasoning.  

Claim 3 recites an appropriate data input range, the determined appropriate data input range, and the appropriate data input range. It is unclear if these limitations are intended to be the same claim element or different claim elements. For purposes of this Action, Examiner is interpreting the limitations to relate to the same claim element. Claim 10 is rejected under essentially the same reasoning. 

Claim 8 recites traffic information twice. It is unclear if these limitations are intended to be the same claim element or different claim elements. For purposes of this Action, Examiner is interpreting the limitations to relate to the same claim element. 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 is directed toward an apparatus and independent claim 8 is directed toward a method. Therefore, each of the independent claims 1 and 8 along with the corresponding dependent claims 2-7 and 9-13 are directed to a statutory category of invention under Step 1.

Under Step 2A and Step 2B, the independent claims 1 and 8 are also directed to an abstract idea without significantly more. Specifically, the claims, under their broadest reasonable interpretation cover certain mental processes. The language of independent claim 8 is used for illustration: a method for providing traffic information, comprising: 
generating, by a processor, a prediction model for predicting a traffic flow (a person may think about what the traffic should be); 
determining, by the processor, an appropriate data input range for a target time point in the future using the prediction model (a person may think about, for example, what time it is at the time he or she plans to leave and consider the speed of the traffic at previous times he or she had left at the same time to go the same place); 
extracting, by the processor, past traffic data from a traffic data database (DB) based on the determined appropriate data input range (a person may think about, for example, what time it is at the time he or she plans to leave and consider the speed of the traffic at previous times he or she had left at the same time to go the same place); 
predicting, by the processor, a traffic flow at the target time point based on the extracted past traffic data and providing the predicted traffic flow as traffic information (a person may mentally estimate the amount of time it would take him or her to get to the destination based on previous experiences and timing estimations for the, for example, same day and time).


Under Step 2A, Prong One, independent claims 1 and 8 recite, in part, an apparatus and a method. Other than reciting a processor and a traffic data database, nothing in the claims precludes the steps from being directed toward certain mental processes. Therefore, independent claims 1 and 8 recite a judicial exception of an abstract idea. 

Under Step 2A, Prong 2, the “mental processes” judicial exception is not integrated into a practical application.  For example, independent claims 1 and 8 recite the additional elements of a processor and a traffic data database.  These limitations amount to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use does not impose any meaningful limits on practicing the abstract idea.  Therefore, because the additional elements a processor and a traffic data database are not integrated into the claims as a whole, claims 1 and 8 are directed to an abstract idea.

Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application in  Step 2A, Prong Two, the additional element of limiting the use of the idea to one particular environment employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more.  Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept.  Therefore, independent claims 1 and 8 are not patent eligible. 

Dependent claims 2-7 and 9-13 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  Dependent claims 2-7 and 9-13, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 based on same analysis as above.  The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea.  The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. Accordingly, claims 2-7 and 9-13 are patent ineligible.

Examiner notes that, if the claims were amended to include processing the software steps based on a user input and outputting the results via a display or some other form of output interpretable by the user, the present rejections may be overcome. Examiner encourages Applicant to request an interview to discuss appropriate claim language and/or other options for overcoming the present rejections under 35 U.S.C. 101. 
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2021/0072096 (hereinafter, “Chapman”).

Regarding claim 1, Chapman discloses an apparatus for providing traffic information (see at least Fig. 3 and [0039]; the server computing system), comprising: 
a traffic data database (DB) configured to store traffic data (see at least Fig. 3 and [0040]; the Predictive Traffic Information Provider system (i.e., traffic data database)); and 
a processor connected to the traffic data DB (see at least Fig. 3 and [0039]-[0040]; the CPU including a processor), wherein the processor is configured to 
generate a prediction model for predicting a traffic flow (see at least Fig. 2A-2H and [0006]; a prediction model for traffic conditions (e.g., traffic flow) may be generated); 
determine an appropriate data input range for a target time point in the future using the prediction model (see at least [0069]-[0072]; data input ranges may be determined which are for target time points in the future using the model); 
extract past traffic data from the traffic data DB based on the determined appropriate data input range (see at least [0069]-[0072]; data corresponding to the range request is extracted from past traffic data); 
predict a traffic flow at the target time point based on the extracted past traffic data (see at least [0069]-[0072]; an output from the model may indicate a traffic flow at a target time based on the past traffic data); and 
provide the predicted traffic flow as the traffic information (see at least [0069]-[0072]; the traffic flow prediction may be the output as the traffic information).

Regarding claim 3, Chapman discloses all of the limitations of claim 1. Additionally, Chapman discloses wherein the processor is configured to predict a travel speed at the target time point by analyzing past travel speed data for each data input range using the prediction model (see at least [0012]; travel speed at target time points may be determined for specific road segments (i.e., data rages) via the prediction model), calculate a relative error between the predicted travel speed and an actually measured travel speed to analyze a prediction accuracy of each data input range (see at least [0025]; if measured travel speed is unavailable, the predicted accuracy/relative error for the range is considered worse than when the measured travel speed is available), and calculate the appropriate data input range based on a result of the prediction accuracy analysis (see at least [0012] and [0025]; the corresponding road segments which have the measured speed available are used for the input range).

Regarding claim 4, Chapman discloses all of the limitations of claim 1. Additionally, Chapman discloses wherein the data input range is set in advance to a time interval from a reference time point to a specific time point in the past (see at least [0012] and [0069]; time intervals may be used for the input data range).

Regarding claim 5, Chapman discloses all of the limitations of claim 1. Additionally, Chapman discloses wherein the processor is configured to subdivide a road section according to spatial characteristics and calculate an appropriate data input range for each road section (see at least [0018]-[0019] and [0048]; appropriate road links/segments (i.e., subdivided road sections) may be created based or traffic flow characteristics (i.e., spatial characteristics) and input ranges may be calculated for each of the segments of road).

Regarding claim 6, Chapman discloses all of the limitations of claim 1. Additionally, Chapman discloses wherein the traffic data DB includes pieces of travel speed data for each time point and each road section which are measured in the past with respect to a present time point (see at least [0066]-[0069]; travel speed data associated with each road section may be used which are associated with a present time point).

Regarding claim 7, Chapman discloses all of the limitations of claim 1. Additionally, Chapman discloses wherein the processor is configured to further consider external environment information when the traffic flow is predicted (see at least [0066]-[0069]; external environment conditions such as weather are considered when traffic flow is predicted).

Regarding claim 8, Chapman discloses all of the limitations of claim 1. Additionally, Chapman discloses a method for providing traffic information (see at least Fig. 3 and [0039]; the server computing system method), comprising: 
generating, by a processor, a prediction model for predicting a traffic flow (see at least Fig. 3 and [0039]-[0040]; the Predictive Traffic Information Provider system (i.e., traffic data database) and the CPU includes a processor); 
determining, by the processor, an appropriate data input range for a target time point in the future using the prediction model (see at least [0069]-[0072]; data input ranges may be determined which are for target time points in the future using the model);
extracting, by the processor, past traffic data from a traffic data database (DB) based on the determined appropriate data input range (see at least [0069]-[0072]; data corresponding to the range request is extracted from past traffic data);
predicting, by the processor, a traffic flow at the target time point based on the extracted past traffic data (see at least [0069]-[0072]; an output from the model may indicate a traffic flow at a target time based on the past traffic data) and providing the predicted traffic flow as traffic information (see at least [0069]-[0072]; the traffic flow prediction may be the output as the traffic information).

Regarding claim 10, Chapman discloses all of the limitations of claim 1. Additionally, Chapman discloses wherein the determining of the appropriate data input range includes: 
predicting, by the processor, a travel speed at the target time point by analyzing past speed data for each data input range using the prediction model (see at least [0012]; travel speed at target time points may be determined for specific road segments (i.e., data rages) via the prediction model); 
analyzing, by the processor, a prediction accuracy for each data input range by calculating a relative error between the predicted travel speed and the measured travel speed (see at least [0025]; if measured travel speed is unavailable, the predicted accuracy/relative error for the range is considered worse than when the measured travel speed is available); and 
calculating, by the processor, the appropriate data input range according to a result of the prediction accuracy analysis (see at least [0012] and [0025]; the corresponding road segments which have the measured speed available are used for the input range).

Regarding claim 11, Chapman discloses all of the limitations of claim 1. Additionally, Chapman discloses wherein the data input range is set in advance to a time interval from a reference time point to a specific time point in the past (see at least [0012] and [0069]; time intervals may be used for the input data range).

Regarding claim 12, Chapman discloses all of the limitations of claim 1. Additionally, Chapman discloses wherein the calculating of the appropriate data input range includes subdividing a road section according to spatial characteristics and calculating an appropriate data input range for each road section (see at least [0018]-[0019] and [0048]; appropriate road links/segments (i.e., subdivided road sections) may be created based or traffic flow characteristics (i.e., spatial characteristics) and input ranges may be calculated for each of the segments of road).

Regarding claim 13, Chapman discloses all of the limitations of claim 1. Additionally, Chapman discloses wherein the providing of the traffic information includes predicting the traffic flow in consideration of external environment information (see at least [0066]-[0069]; external environment conditions such as weather are considered when traffic flow is predicted).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being obvious in view of Chapman as evidenced by the non-patent literature article “A Deep Neural Network Based on Classification of Traffic Volume for Short-Term Forecasting (hereinafter, “NPL”).

Regarding claim 2, Chapman discloses all of the limitations of claim 1. Additionally, Chapman discloses wherein the processor is configured to build the prediction model by training a regression model of a deep neural network (DNN) structure (see at least [0021]; Chapman discloses using, for example, neural networks and/or autoregressive trees to build the prediction model which are considered obvious variants to training a regression model of a deep neural network).
Chapman does not explicitly teach training a regression model of a deep neural network structure. However, Chapman does disclose, for example, neural networks and/or autoregressive trees to build the prediction model which are considered obvious variants to training a regression model of a deep neural network as evidenced at least by NPL at least at the Introduction. 

Regarding claim 9, Chapman discloses all of the limitations of claim 1. Additionally, Chapman discloses wherein the generating of the prediction model includes building the prediction model by training a regression model of a deep neural network (DNN) structure (see at least [0021]; Chapman discloses using, for example, neural networks and/or autoregressive trees to build the prediction model which are considered obvious variants to training a regression model of a deep neural network).
Chapman does not explicitly teach training a regression model of a deep neural network structure. However, Chapman does disclose, for example, neural networks and/or autoregressive trees to build the prediction model which are considered obvious variants to training a regression model of a deep neural network as evidenced at least by NPL at least at the Introduction.

Additional Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
U.S. Pub. No. 2008/0071465 which relates to determining road traffic conditions using data from multiple data sources including historical data sources.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        

/TYLER J LEE/Primary Examiner, Art Unit 3663